Citation Nr: 9902813	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In a June 1997 decision, the Board found that new and 
material evidence had been submitted to reopen the veterans 
claim for service connection for post-traumatic stress 
disorder.  The June 1997 decision remanded the veterans 
claim to the RO for further development and for 
reconsideration of the veterans claim on a de novo basis.  
The RO completed the requested development and 
reconsideration of the veterans claim and his claim is now 
properly in appellate status before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran did not serve in combat and a verified 
service stressor productive of post-traumatic stress disorder 
is not shown by the evidence of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service in Vietnam.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to post-
traumatic stress disorder, service connection requires 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a clear diagnosis of post-traumatic 
stress disorder, and medical evidence showing a link between 
the reported in-service stressor(s) and the current 
symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veterans 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veterans lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

The veterans service records and his certificate of 
discharge show that the veteran served in Vietnam but do not 
reveal that the veteran was awarded any medals indicating 
exposure to combat.  Service records show that the veterans 
military occupational specialty was cook.

In October 1996 the veteran submitted a statement of the 
stressors he experienced in Vietnam.  He reported that his 
camp was subjected to mortar fire almost nightly.  He also 
reported that he was scared by sniper fire when his unit was 
at Ah Khe.

A list of the veterans stressors was sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  The USASCRUR supplied copies of Operational 
Reports  Lessons Learned submitted by the veterans 
battalion for the period that the veteran was in Vietnam.  
These records reveal that the Weight-Davis compound received 
mortar fire in August 1970.  However, these records do not 
indicate that the veterans company was located at Weight-
Davis at that time.  The remainder of the records do not 
reveal any mortar or sniper fire experienced by the veterans 
battalion.  The USASCRUR stated that after an extensive 
research of available U.S. Army combat unit records for the 
veterans assigned unit and its higher headquarters, it was 
unable to verify the veterans listed stressors.  The 
USASCRUR further noted that while all U.S. installations in 
Vietnam were within enemy rocket range and most were within 
mortar range, it was not uncommon for a veteran to have 
served in Vietnam without having been rocketed or mortared 
during the time he served there.  

The medical evidence is in conflict as to whether the veteran 
has post-traumatic stress disorder.  Several VA medical 
examiners have stated that the veteran does not have post-
traumatic stress disorder.  Other VA examiners have stated 
that the veteran has post-traumatic stress disorder as a 
result of his military service.  However, the Board is not 
required to grant service connection for post-traumatic 
stress disorder just because a physician has accepted a 
veterans description of his Vietnam experiences as credible 
and diagnosed the veteran as having post-traumatic stress 
disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The record contains no corroboration of combat service, 
service records do not corroborate the inservice stressors 
reported by the veteran, the USASCRUR was unable to verify 
the claimed stressors, and the veteran was unable to provide 
more specific dates or other information which might have 
allowed verification of his claimed stressors.  Since neither 
combat service nor any of the claimed stressors have been 
verified, the Board finds that service connection for post-
traumatic stress disorder is not warranted.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
